Citation Nr: 1737732	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected post-operative left medial meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By a rating action in January 2011, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.  Subsequently, in March 2012, the RO denied the Veteran's attempt to reopen the claim of entitlement to service connection for a low back disorder.  The Veteran perfected a timely appeal of the above decisions. 

In April 2013, the Veteran appeared at the RO and offered testimony at a videoconference hearing before a Veterans Law Judge, sitting in Washington, D.C. A transcript of the hearing has been associated with the Veteran's VA claim file. 

In November 2014, the Board reopened the claim of service connection for a low back disorder and remanded the underlying service connection issue for additional development.  The Board also remanded the claim for a rating in excess of 10 percent for postoperative residuals of left knee meniscectomy.  

The Board then issued a decision in August 2015 that denied a rating in excess of 10 percent for postoperative residuals of a left knee medial meniscectomy, but granted a separate 10 percent rating for arthritis of the left knee.  The Board also remanded the low back claim once again.  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's August 2015 decision that denied an increased rating for postoperative left medial meniscectomy.  

In May 2016, the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision insofar as it denied a rating in excess of 10 percent for postoperative left medial meniscectomy.  The parties also noted that the Board's grant of a separate award of 10 percent for left knee arthritis is not to be disturbed.  In addition, the parties noted that the Veteran stated that he had retired and obtained SSA disability benefits in 2009 due to his left knee condition, and that the Board should consider whether a claim for TDIU has been raised in light of this evidence.  The addition of the issue of entitlement to a TDIU has been added to the title page.

The Board notes that in an April 2016 letter, the Veteran was informed that the VLJ who conducted the April 2013 hearing was no longer available to participate in a decision with respect to the Veteran's claims and that he had a right to a new hearing before another VLJ.  The Veteran responded that he did not wish to have another hearing.  See 38 C.F.R. § 20.707.

Thereafter, the Board issued another remand in August 2016, pertaining to the issues of entitlement to service connection for a low back disability, to include as secondary to the service-connected post-operative left medial meniscectomy, as well as entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the Veteran's claim.  In the August 2016 remand, the Board called for a new VA orthopedic examination to determine the current severity of the Veteran's left knee and to address the Veteran's low back claim.  The Board stated that if no laxity, instability, or atrophy was found, the examiner was to address the prior findings of instability, laxity, and atrophy in the record, and account for the apparent improvement despite the Veteran's statements regarding a worsening condition and use of a knee brace and cane.  If a finding of ligamentous laxity was not appropriate, the examiner was to specifically state whether there is current instability that is unrelated to the knee ligaments, and explain the etiology of that instability.  

The Veteran was afforded a VA knee examination in August 2016.  Joint stability testing was performed and no joint instability was marked.  Anterior instability, posterior instability, medial instability, and lateral instability were all noted as normal.  The examiner indicated that there was no muscle atrophy.  No notations appear for laxity and no discussion of ligamentous laxity was included.  The examiner did not address the prior findings of instability, laxity, and atrophy in the record, and account for the apparent improvement despite the Veteran's statements regarding a worsening condition and use of a knee brace and cane.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board will remand for compliance with its August 2016 remand.

Similarly, in the August 2016 remand, the Board directed that the examiner, following examination of the left knee, provide an addendum opinion regarding the low back.  Specifically, the examiner was tasked with providing an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder is proximately due to or aggravated by his service-connected left knee disorder.  Stated differently, is the Veteran's back disorder made worse as a result of the service-connected left knee disorder.  In offering the opinion, the examiner was tasked with addressing the evidence of an antalgic gait or limp, as well as the Veteran's contention that his left knee disability caused him to "handle[] heavy objects" differently, thereby contributing to his low back disability.  In addition, the Board asked that if the examiner found that the Veteran's low back disability was not caused or aggravated by the left knee, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder is related to service, to include a May 1965 strain therein.  The Board now notes that this date should have been May 1975.

Here again, the Board finds that the examiner did not substantially comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded a VA examination for his back in August 2016.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's back condition is more likely due to the Veteran's heavy labor occupation, and that medical studies have shown that a disability in one area of the body (left knee) will not cause a problem in other areas unless the affected extremity has a significant flexion contracture or limb length deficiency, which the Veteran does not have.  Further, the examiner stated that the Veteran's range of motion of his left knee goes from 0 degrees to 130 degrees which is only 10 degrees less than normal and is not severe enough to cause or aggravate back pain.  In a March 2017 addendum opinion, the examiner opined that the Veteran's service-connected disorder of the left knee is only 10 degrees lacking full extension, which is not severe enough to cause a back disorder and that his occupation as a welder is probably the cause of his back condition.  However, the examiner did not address the evidence of an antalgic gait or limp, as well as the Veteran's contention that his left knee disability caused him to "handle[] heavy objects" differently, thereby contributing to his low back disability.  The examiner also did not address whether the Veteran's low back disability is at least as likely as not (50 percent probability or greater) related to service, to include a May 1965 [1975] strain therein.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board will remand for compliance with its August 2016 remand.

As stated, the Veteran's knee examination was conducted in August 2016.  In July 2016, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court specifically stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claim file reveals that the VA examination of the Veteran's left knee included only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not include results for nonweight-bearing or range of motion measurements of the opposite undamaged joint.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Finally, as discussed above, in the May 2016 Joint Remand the parties noted that the Veteran stated that he had retired and obtained SSA disability benefits in 2009 due to his left knee condition.  The Joint Remand tasked the Board with considering whether a claim for TDIU has been raised in light of this evidence.  A request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board obtained the Veteran's SSA records in August 2016.  The SSA records indicate that the Veteran's primary diagnosis for his SSA disability determination was a disorder of the back (discongenic/degenerative) and no secondary diagnosis was noted.  The disability was indicated as beginning January 1, 2009.  However, the SSA records also reveal that the Veteran reported that arthritis of his left knee and hip limited his ability to work.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In addition, the Board finds that the TDIU claim is inextricably intertwined with the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board will remand for appropriate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since August 2016, if any.  All attempts to obtain such records should be documented in the claim file.

2.  After completing the above, schedule the Veteran for a VA examination before a new medical examiner to determine the current severity of his left knee disability and to address his low back claim.  All appropriate tests and studies should be conducted.  The medical rationale for all opinions expressed should be provided.

A copy of the claim file, including all relevant records and a copy of this Remand, must be reviewed by the examiner.  Review must be noted in the examiner's opinion.

On examination of the left knee, if no laxity, instability, or atrophy is found, the examiner should address the prior findings of instability, laxity, and atrophy in the record, and account for the apparent improvement despite the Veteran's statements regarding a worsening condition and use of a knee brace and cane.  If a finding of ligamentous laxity is not appropriate, the examiner should specifically state whether there is current instability that is unrelated to the knee ligaments, and explain the etiology of that instability.

In addition, the examiner should consider a January 2015 orthopedic clinic record, which noted that the Veteran was issued a hinged knee brace to stabilize the knee joint to reduce pain and assist the Veteran with ambulation.

In the left knee examination, the examiner is to specifically test for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Then, following examination of the left knee, the examiner should offer an addendum opinion regarding the low back.  Specifically, based on a review of all evidence, the examiner should provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability is proximately due to or aggravated by his service-connected left knee disability.  Stated differently, is the Veteran's back disability made worse as a result of the service-connected left knee disability.

In offering the opinion, the examiner should address the evidence of an antalgic gait or limp, as well as the Veteran's contention that his left knee disability caused him to "handle[] heavy objects" differently, thereby contributing to his low back disability.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

(b)  If not caused or aggravated by the left knee, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to service, to include a May 1975 strain therein.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist in regards to how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

Thereafter, conduct any additional development deemed necessary to determine the impact of his service-connected disability(ies) on employability and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis if necessary.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)





